[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION
Defendant, Robert P. Stroud, Jr., appeals from the trial court's judgment denying his motion to modify his sentence.
On November 23, 1993, Defendant was convicted of involuntary manslaughter. On December 13, 1993, the trial court sentenced Defendant to ten to twenty-five years imprisonment. We affirmed Defendant's conviction and sentence on direct appeal. State v.Stroud (January 18, 1995), Montgomery App. No. 14421, unreported.
On April 7, 1998, Defendant filed a motion seeking a modification of his sentence pursuant to Senate Bill 2, which the trial court denied on April 30, 1998. On November 6, 1998, we granted Defendant leave to file a delayed appeal from the trial court's order.
In his pro se appellate brief, Defendant argues that he is entitled to be resentenced in accordance with the more lenient provisions provided by Senate Bill 2.
The amended sentencing provisions of Senate Bill 2 apply only to crimes committed on or after July 1, 1996, the act's effective date. State v. Rush (1998), 83 Ohio St.3d 53. Further, R.C. 1.58
has no application to a defendant who has been convicted and sentenced prior to a favorable change in the sentencing provisions applicable to his offense. State v. Kinder (August 29, 1997), Montgomery App. No. 16104, unreported.
Senate Bill 2 does not violate the constitutional prohibition against ex post facto and retroactive legislation, Rush, supra, and denying retroactive application of Senate Bill 2 to persons convicted and sentenced before the act's effective date, July 1, 1996, does not violate equal protection or due process. State v.Johnson (August 29, 1997), Montgomery App. No. 16179, unreported., Defendant was convicted and sentenced in 1993, nearly three years before Senate Bill 2 took effect. Defendant is clearly not entitled to the benefits of the amended sentencing provisions in Senate Bill 2.
The assignment of error is overruled. The judgment of the trial court will be affirmed.
BROGAN, J. and YOUNG, J., concur.
Copies mailed to:
Johnna M. Shia, Esq.
Robert P. Stroud, Jr.
Hon. John W. Kessler